Citation Nr: 0100368	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for nicotine dependence 
(claimed as smoking addiction) with residuals of emphysema 
and respiratory failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO, in pertinent part, denied 
service connection for bilateral hearing loss and nicotine 
dependence with residuals of emphysema and respiratory 
failure on the bases that the evidence failed to show that 
bilateral hearing loss was incurred in or aggravated by 
military service; and, service medical records were negative 
for findings, diagnosis or treatment for nicotine dependence 
during military service.

In addition, in September 1998, the RO granted service 
connection and assigned noncompensable evaluations for 
residuals of surgical removal of osteoma from the left ear 
and status post tonsillectomy.  Those matters were not 
appealed and are not before the Board.  38 C.F.R. § 20.200 
(2000).  

In July 2000 the veteran waived his right to an in-person 
hearing and requested a videoconference hearing which was 
held in November 2000 where the veteran and his wife 
testified before the undersigned Veterans Law Judge; a 
transcript of the hearing has been associated with the claims 
file.

The issue of bilateral hearing loss is addressed in the 
remand portion of this decision.




FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  Service medical records are negative for findings, 
diagnosis or treatment for nicotine dependence (claimed as 
smoking addiction) during military service.

3.  The evidence does not show that a nicotine dependence was 
acquired as a result of military service.


CONCLUSION OF LAW

Nicotine dependence (claimed as smoking addiction) with 
residual emphysema and respiratory failure was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran alleges that he began to smoke cigarettes while 
on active duty in the military, and that smoking has caused 
him to suffer smoking-induced emphysema and respiratory 
failure.

His service medical records do not contain any entries that 
indicate that he was a smoker, or that he had complaints or 
received treatment for a respiratory disorder associated with 
his claimed current respiratory disorder.  Chest x-ray 
findings were negative at the time of examination for entry 
into the military in 1945.  It was, however, noted on medical 
records in 1947 that the he had a series of episodes of acute 
tonsillitis for the past 4 to 5 years.  Examination for 
release from active duty in 1968 showed lungs and chest were 
normal.  Moreover, residuals of emphysema and respiratory 
failure were not diagnosed or otherwise noted within one year 
of separation from service.

In July 1985 a chest x-ray taken while the veteran was 
hospitalized at a VA Medical Center (MC), revealed normal 
findings.  It was noted on VAMC medical record dated in 
February 1988 that the veteran desired to stop smoking.  
During that time, he was provisionally diagnosed with heavy 
smoking and chronic obstructive pulmonary disease (COPD).  In 
addition, in February 1988, he was diagnosed with bronchitis.  
In a March 1988 VAMC medical record, it was noted that the 
veteran was coughing with expectoration of green-yellow 
sputum.  Bronchitis was also noted.

In February 1990 the veteran was seen at VAMC with complaints 
of coughing up brown phlegm three times a week.  Chest x-ray 
taken in February 1990 revealed no active disease in the 
chest.

In December 1997 the veteran filed a claim, in pertinent 
part, for entitlement to service connection for smoking 
addiction.  In June 1998 the RO received written comments 
from the veteran's private physician.  The physician noted 
that the veteran suffers from smoking-induced emphysema and 
respiratory failure.  He further noted that the veteran has 
been on continuous oxygen supplementation since January 1996.

The veteran stated that he received treatment at Fort Leonard 
Wood, Missouri and at VAMC, Fayetteville, North Carolina.  
The RO requested treatment records from these facilities.  
Both facilities responded that no records for the veteran 
were at that facility.

The veteran stated that he did not start smoking until 
sometime in late 1947 or early 1948.  He further stated that 
in 1948 he smoked 1 to 3 packs a day and in 1998 he smoked 4 
or 5 packs a day.

At his personal hearing in November 2000, the veteran 
testified that he was first diagnosed with emphysema about 
two to three and a half years ago.  Hearing Transcript (Tr.), 
p. 13.  He further testified that he started smoking in 1938 
[sic], about three years after he entered into active duty.  
He stated that he never smoked prior to going onto active 
duty.  He further stated that he began smoking because he was 
given cigarettes free in his rations.  Tr., p. 15.  He stated 
that he initially traded cigarettes for gum but, later he 
starting smoking, probably due to peer pressure.  Tr., pp. 
15-16.  He further stated that he still smokes and he is down 
to a half a pack a day.  Tr., pp. 16-17.  He reported that he 
has quit smoking many times.  Tr., p. 17.

The veteran's wife testified that the veteran has been 
smoking for a long time and he cannot seem to quit.  Tr., p. 
18.  She further testified that the veteran was already 
smoking when they started dating in 1947 or 1948 and he 
continued to smoke throughout his military career.  Tr., p. 
19.  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131(West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Tobacco Claim

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 
(1993).  The General Counsel issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use, which is not diagnosed 
until after service, would not preclude establishment of 
service connection.  However, it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.  VAOPGCPREC 2-93 (June 
1993) (explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, The 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 

VA General Counsel, in its precedential opinion, clarified 
when service connection may be granted if the disability is 
secondary to nicotine dependence, which arose from a 
veteran's tobacco use during service.  Secondary service 
connection may be established pursuant to 38 C.F.R. § 
3.310(a) by (1) providing competent evidence of nicotine 
dependence during service; and, (2) establishing that such 
nicotine dependence was the proximate cause of disability 
resulting from the use of tobacco products by the veteran.  
In a May 1997 memorandum, the VA Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.  See VAOPGCPREC 19-97; 62 Fed. Reg. 37,954 (1997).  
The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  

The Board recognizes that, in July 1998, the President of the 
U.S. signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" (IRS Reform Act) into law as Public Law 
No. 105-206.  In pertinent part, the IRS Reform Act strikes 
out section 8202 of the "Transportation Equity Act for the 
21st Century" (TEA 21), which was earlier signed by the 
President into law in June 1998, and inserts a new section 
that expressly prohibits the granting of service connection 
for a disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
veteran during his service in the military.  112 Stat. 685, 
865-66 (1998) (to be codified at 38 U.S.C. § 1103).  Since, 
however, section 1103 applies only to claims that were filed 
after June 9, 1998, it has no affect on this case because the 
veteran filed his claim in December 1997.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

After a review of the record it appears that the RO has taken 
reasonable efforts to secure all pertinent records identified 
by the veteran in this claim, including VA and private 
medical records.  The Board finds that this competent medical 
evidence is sufficient to make a decision in this case at 
this time without further delay or need for an examination, 
and such evidence and rationale are further described below.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

In order to consider the veteran's claim for nicotine 
dependence with residuals of emphysema and respiratory 
failure under the criteria for direct service connection, the 
veteran must have acquired a chemical dependence on nicotine 
during service; and his nicotine dependence must have been 
the proximate cause of his present condition.  See VAOPGCPREC 
2-93.  The Office of General Counsel indicated that the 
analysis concerning the question of whether the veteran 
became chemically dependent on nicotine while in service is a 
medical issue.  This is interpreted to mean that competent 
medical evidence, and not just the opinion of lay persons, is 
required to address this question.  See, e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

In the case at hand, service medical records are devoid of 
any medical evidence showing a diagnosis of nicotine 
dependence during service.  Nor is there medical evidence 
showing that the veteran had emphysema or any other 
respiratory disorder during service.  

Furthermore, there is no medical evidence showing the veteran 
first became nicotine dependent during service and as a 
result of the dependence, he continued to smoke after 
service, and such continued smoking proximately caused 
emphysema and respiratory failure.

Although the veteran has alleged that he started smoking in 
service, even if ultimately shown to be true, such an 
allegation is not tantamount to concluding that he became 
chemically addicted to nicotine while in the military, which 
is an essential element of the claim.  See VAOPGCPREC 19-97.  
For service connection to be warranted there must be medical 
evidence, and neither the veteran nor his wife have the 
medical expertise or training to diagnose a medical condition 
such as nicotine dependence or, equally significant, to 
indicate that it originated in service and link it to the 
later development of emphysema and respiratory failure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence shows that a veteran 
had a chronic condition in service, or within the presumptive 
period after service, and that he still has such condition.  
See also 38 C.F.R. § 3.303(d).  Again, however, such evidence 
must be medical unless it relates to a condition as to which, 
under the Court's case law, lay observation is competent.  If 
the chronicity provision is not applicable, service 
connection may be made on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service or during any 
applicable presumptive period after service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, there were no complaints, findings, or 
diagnosis of emphysema or respiratory failure in service.  
While the post service medical notes of the veteran's private 
physician reveal treatment for a respiratory disorder, there 
is no objective medical evidence of the existence of 
emphysema or other respiratory disorder prior to February 
1988, (which represents more than 19 years after the 
veteran's discharge from military service in 1968).  The 
absence of any medical records of a diagnosis or treatment 
for symptoms of a respiratory disorder for many years after 
service is evidence highly probative against the claim.  See 
Savage, supra, see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  Such evidence annuls any consideration of 
service connection based on continuity of symptomatology.  
See Savage, supra. 

The Board acknowledges that the veteran's private physician 
indicated that the veteran suffers from smoking-induced 
emphysema and respiratory failure.  However, that fact alone 
is insufficient to establish that nicotine dependence with 
residuals of emphysema and respiratory failure was incurred 
in service or within an applicable presumption period 
following service. 

Significantly, there is no competent medical opinion that the 
veteran developed a nicotine addiction, or even smoked, 
during his active military service, or that his claimed 
respiratory disorder is otherwise related to service.

Based upon the foregoing, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
entitlement to service connection for nicotine dependence 
(claimed as smoking addition) with residuals of emphysema and 
respiratory failure and therefore, his claim must be denied.





ORDER

Entitlement to service connection for nicotine dependence 
(claimed as smoking addition) with residuals emphysema and 
respiratory failure is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record discloses that the veteran was seen 
with complaints of deafness during service in February 1965.  
Physical examination revealed there was much sand and debris 
in his ears.  His ears were irrigated and treated with 
Cortisporin for external otitis.  In March 1965, in-service 
medical records showed the veteran's hearing was "okay" and 
there was no indication of hearing loss on his discharge 
examination.  However, the medical evidence shows the veteran 
currently has bilateral hearing loss.

Consequently, the Board asks for additional development of 
this claim, pursuant to the Veterans Claims Assistance Act of 
2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A), supra.  This case must be returned to 
the RO for further development to insure that the record is 
adequate for an informed determination of the matter under 
consideration. 

Accordingly, the claim of service connection for bilateral 
hearing loss is remanded to the RO for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for 
bilateral hearing loss.  

2.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified that have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  Any unsuccessful attempts at 
obtaining the foregoing records should be 
documented in the claims file.

3.  The RO should arrange for a VA 
audiology examination to assess the 
nature and etiology of the veteran's 
bilateral hearing loss.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report whether the 
claims file was reviewed in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  The examiner should be asked 
to express an opinion as to whether it is 
as likely as not that any current 
findings of bilateral hearing loss are 
related to service.  The opinion 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  The RO must review the claims file to 
ensure it is in compliance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  See VBA Fast Letter 
00-87 (November 17, 2000) and VBA Fast 
Letter 00-92 (December 13, 2000).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they comply with the directives of 
this Remand and, if not, that corrective 
procedures are taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of service 
connection for bilateral hearing loss.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome regarding the issues remanded.  No action is 
required of the veteran until he is notified by the RO.  
However, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).




		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 



